Exhibit 20 Press release issued May 10, 2011 For Immediate Release May 10, 2011 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported fiscal year third quarter earnings of $.25 per share, an increase from $.24 per share in the prior year’s comparable quarter. Earnings for the nine-month period ended March 27, 2011, were $.27 per share versus $.32 per share in the prior year period. Prior year results were negatively affected by center closings due to snow storms during the third quarter. The Company believes that current year earnings continue to be influenced by customer concerns regarding their spending choices. This is a 53-week accounting year and the fourth quarter will include a 14th week of revenues and expenses. Bowl America’s strong cash position which includes no long-term debt enabled the Company to make this the 39th consecutive year of increased regular dividends with payment tomorrow of a $.16 per share regular quarterly dividend. Bowl America operates 19 bowling centers and its Class A Common Stock trades on the NYSE Amex Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available through the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended March 27, March 28, March 27, March 28, Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 03/27/11 03/28/10 ASSETS Total current assets including cash and short-term investments of $11,310 & $12,430 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
